      Case 4:19-cv-01038 Document 19 Filed on 02/24/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                            February 24, 2020
                             SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                 HOUSTON DIVISION

LAURA RUCINSKY                                 §
                                               §
        Plaintiff,                             §
VS.                                            §         CIVIL ACTION NO. 4:19-CV-001038
                                               §
UHS of DELAWARE, INC.,                         §
                                               §
        Defendant.                             §
                                               §

                                           ORDER

       The Court has been informed that a Settlement Agreement is pending in this case. IT IS

HEREBY ORDERED that all deadlines and hearings are terminated. Parties must file dismissal

papers 60 days from the date of this order or appear for a Status Conference scheduled May 1,

2020 at 10:00 a.m.




       It is so ORDERED. 02/24/2020.


                                                ___________________________________
                                                The Honorable Alfred H. Bennett
                                                United States District Judge




1/1
